Citation Nr: 1531056	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected right shoulder joint derangement, post surgical degenerative joint disease, adhesive capsulitis, bursitis, and tendinitis.

3.  Entitlement to service connection for bilateral upper extremity neuropathy.

4.  Entitlement to service connection for bilateral lower extremity neuropathy.

5.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a lumbar spine disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a lumbar spine disorder.

10.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a lumbar spine disorder.

11.  Entitlement to service connection for sleep apnea.  

12.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a lumbar spine disorder.

13.  Entitlement to service connection for bilateral upper extremity radiculopathy, to include as secondary to a lumbar spine disorder.

14.  Entitlement to a rating in excess of 40 percent for right shoulder joint derangement, post surgical degenerative joint disease, adhesive capsulitis, bursitis, and tendinitis.

15.  Entitlement to a rating in excess of 10 percent for residual scar, status post right shoulder repair.  

16.  Entitlement to a compensable rating for residuals of scalp laceration.

17.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2011 rating decisions of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  A February 2013 statement of the case (SOC) refers to VA treatment records that had not been printed; a May 2013 SOC indicates that the Veteran's VA treatment records had been uploaded to his virtual claims folder.  However, a review of the Veteran's virtual claims folder does not show any VA treatment records.  As such, a remand is necessary to obtain the Veteran's VA treatment records.  The evidence also indicates that the Veteran had applied for disability benefits from the Social Security Administration (SSA).  On remand, those records should be obtained.  Also, as the last examinations for the Veteran's service-connected disabilities are several years old, new examinations should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of the application.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the San Juan VA Medical Center and the Arecibo Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected right shoulder and scalp disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's right shoulder joint, the examiner should:

i) Provide the range of motion of the Veteran's right shoulder and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.

B) For the Veteran's right shoulder scar, the examiner should describe all current manifestations associated with the scar, including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.

C) For the Veteran's scalp laceration, the examiner should describe all current manifestations associated with the scar, including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.

D) The examiners should discuss the impact of these disabilities on the Veteran's ability to gain and retain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




